Dismissed and Memorandum Opinion filed September 29, 2005








Dismissed and Memorandum Opinion filed September 29,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00743-CV
____________
 
MELODIE D. KELLY (1998 MITSUBISHI
MONTERO SPORT, TX D020MSV), Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On Appeal from the 405th District
Court
Galveston County,
Texas
Trial Court Cause No.
05CV0539
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed June 13, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On August 18, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid for made arrangements to pay for
the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed
no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 29, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore.